

114 S196 IS: Garden Valley Withdrawal Act
U.S. Senate
2015-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 196IN THE SENATE OF THE UNITED STATESJanuary 20, 2015Mr. Reid introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for the withdrawal of certain Federal land in Garden Valley, Nevada.1.Short titleThis Act may be cited as the Garden Valley Withdrawal Act.2.Garden Valley, Nevada, withdrawalSubject to valid existing rights in existence on the date of enactment of this Act, the approximately 805,100 acres of Federal land generally depicted on the map entitled Garden Valley Withdrawal Area and dated July 11, 2014, is withdrawn from—(1)entry, appropriation, and disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)operation of the mineral leasing, mineral materials, and geothermal leasing laws.